DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Drawing Objections
The drawings are objected to because:
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 22, and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant elected Species E, figure 3F and 3G. None of these figures show the limitations of claims 22 and 25. It appears Applicant is attempting to add a figure from figures 4A-4G into figures 3F-3G. If this is the then Applicant needs to have a figure which shows this combination. Ex Partee Good, 164 O.G. 739 (Comm’r of Patents March 7, 1911).
Applicant remarks dated March 2, 2022
Applicant asserts they have written description support for the combination of figures 4A-4G and figures 3F-3G. Under Ex Parte Good the Commissioner stated “It is a great desideratum of Patent Office drawings that they should tell their story to the eye without making it necessary to go into the specification for explanation.” Applicant’s arguments are inapposite to this great desideratum. This is because Applicant’s arguments rely solely on referencing the specification in order to combine the figures. Applicant does not point a figure showing the combination of figures 4A-4G with 3F-3G. Therefore, Applicant does not have a figure which shows the claimed subject matter of claims 22 and 25. Thus, while Applicant may have written description support for the combination of figures, Applicant does not have a figure which shows the limitations of claims 22 and 25.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0273119 A1) (“Zhou”), in view of  Lin (CN 1327531 C) (“Lin”), in view of Bessho et al. (US 2012/0281462 A1) (“Bessho”).

    PNG
    media_image1.png
    473
    701
    media_image1.png
    Greyscale

	Regarding claim 1, Zhou teaches in figures 1, and 6, and Examiner figure 1 above:
	a transistor (118) comprising; and 
a channel pattern (150) disposed over an interconnection layer (108); 
a gate pattern (154) disposed over the channel pattern (150); 
two contacts (160/162) disposed over the channel pattern (150) and beside the gate pattern (154); and 
a high-k dielectric pattern (152 where 152 is a gate dielectric; Examiner is taking official notice that a gate dielectric can either be a low-k dielectric, such as SiOx, or a high-k dielectric, such as HfOx. This two types of gate dielectrics are well-known in the art, and are routinely used in the art. Further, they are considered obvious variants of each other.) such  disposed between the gate pattern (154) and the channel pattern (150).

Zhou does not teach:
The gate insulating layer is in contact with the source and drain contacts.

Lin teaches at least in figure 1B:
The gate insulating layer (107) can contact the source contact (102) and the drain contact (104). 
It would have been obvious to one of ordinary skill in the art to have the gate insulating layer extend out and contact the source/drain contact as this is an obvious variant of the sidewall spacers of Zhou. Where the purpose of the sidewall spacers is to prevent electrical connections between the gate and source/drain. This is the same function one gets by extending the gate insulating layer as shown in Lin figure 1B. Therefore, it would have been obvious to one of ordinary skill in the art to use different know methods for insulating the gate electrode. 

Zhou also teaches a FeRAM (120; ¶ 0017, where 120 can be an FeRAM)  electrically connected to the transistor (figure 1 shows 120 connected to 118).
Zhou also teaches,
the FeRAM (120) will be electrically connected to one of the electrodes (160/162; A/B) of the transistor as shown in figure 1.
The FeRAM (120) has a first electrode (A), and a second electrode (B) disposed over the first electrode (A).

Zhou does not teach:
The specifics of the FeRAM. This is because Zhou is directed to the higher level aspects of having a bottom layer of transistors (102) connected through interconnect layers 108/110 to another set of transistors 118 which are in turn connected to the memory devices 120.
Zhou teachings are such that one of ordinary skill in the art would understand that they could place any FeRAM device into 120 and the structure will function. 

Therefore, Zhou does not teach the specifics of the FeRAM such as:
wherein the ferroelectric tunnel junction comprises: 
a crystalline oxide layer and a ferroelectric layer disposed in direct contact with each other in between the first electrode and the second electrode, 
wherein the crystalline oxide layer comprises a crystalline oxide material, and 
the ferroelectric layer comprises a ferroelectric material.
	
Bessho teaches at least in figure 4:
Wherein the FeRAM comprises (detailed below)
wherein the ferroelectric tunnel junction comprises (detailed below): 
a first electrode (14/15); 
a second electrode (19), disposed over the first electrode (14); and 
a crystalline oxide layer (16; ¶ 0098 where 16 is crystalline MgO) and a ferroelectric layer (17) disposed in direct contact with each other (17 is in direct contact with 16) in between the first electrode (14) and the second electrode (19), 


It would have been obvious to one of ordinary skill in the art to combine Bessho with Zhou because 1) as stated Zhou allows for the use of any FeRAM device into their design, and 2) one would use Bessho’s FeRAM because it provides an FeRAM which can operate stably with a high reliability, and has reduced write current and thus lower power consumption. 
Regarding claim 2, Bessho teaches at least in figure 4:
wherein the crystalline oxide (16) material is at least one oxide selected from magnesium oxide, aluminum oxide, and tantalum oxide (¶ 0098 where 16 is crystalline MgO).
Regarding claim 3, Bessho teaches at least in figure 4:
wherein the crystalline oxide layer (16) is in direct contact with the first electrode (14/15).
Regarding claim 4, Bessho teaches at least in figure 4:
further comprising another crystalline oxide layer (18, where 18 is MgO; ¶ 0158, where 16 and 18 are formed the same way; ¶ 0098 where 16 is crystalline. Since 16 and 18 are formed the same way and 16 is crystalline it would have been obvious that 18 would also be crystalline), 
wherein the ferroelectric layer (17) is disposed in between and directly contacts the crystalline oxide layer (16) and the other crystalline oxide layer (18), and 
the other crystalline oxide layer (18) directly contacts the second electrode (19) on one side and the ferroelectric layer (17) on an opposite side (18 is so formed).
Regarding claim 5, Bessho teaches at least in figure 4:
wherein the crystalline oxide layer (16) and the other crystalline oxide layer (18) include the same crystalline oxide material (figure 4 shows 16 and 18 are made of MgO).
Regarding claim 6, the limitation
wherein the crystalline oxide layer is one of multiple crystalline oxide layers, the ferroelectric layer is one of multiple ferroelectric layers, and the crystalline oxide layers are alternately stacked with the ferroelectric layers in between the first electrode and the second electrode,
is considered a duplication of layers. MPEP 2144.04(VI)(B). See figures in US 2006/0049440 A1, where the plurality of layers creates a stacked memory device; 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Bessho, in view of Bruchhaus et al. (US 2006/0049440 A1) (“Bruchhaus”).
Regarding claim 6, Zhou and Bessho do not expressely,
wherein the crystalline oxide layer is one of multiple crystalline oxide layers, the ferroelectric layer is one of multiple ferroelectric layers, and the crystalline oxide layers are alternately stacked with the ferroelectric layers in between the first electrode and the second electrode.
Bruchhaus teaches at least in figure 2:
wherein the crystalline oxide layer (12a-h) is one of multiple crystalline oxide layers (12a-h), 
the ferroelectric layer (11a-g) is one of multiple ferroelectric layers (11a-g), and 
It would have been obvious to one of ordinary skill in the art to add the features of Bruschhaus above to the device of Zhou and Bessho because Bruchhaus teaches that one can create a ferroelectric memory cell capable of increasing the storage while reducing the “influence of the in-plane orientation of the crystallites on the polarization is reduced or eliminated altogether.” ¶ 0010.

The combination of references teaches:
the crystalline oxide layers (Bessho 16/18; Bruchhaus 12a-h) are alternately stacked with the ferroelectric layers (Bessho 17; Bruchhaus 11a-g) in between the first electrode (Besho 14/15) and the second electrode (Besho 19).

Regarding claim 7, Bruchhaus teaches at least in figure 2:
wherein each ferroelectric layer (11a-g) directly contacts at least one crystalline oxide layer (12a-h) of the crystalline oxide layers (12a-h).
Regarding claim 8, Bruchhaus teaches at least in figure 2:
wherein each ferroelectric layer (11a-g) is disposed in between and directly contacts a corresponding pair of crystalline oxide layers (12a-h)of the crystalline oxide layers (12a-h).




Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Bessho.
Regarding claim 21, Zhou teaches in figure 1:
	a transistor (118); and 
a FeRAM (120; ¶ 0017, where 120 can be an FeRAM)  electrically connected to the transistor (figure 1 shows 120 connected to 118).

Zhou does not teach:
The specifics of the FeRAM. This is because Zhou is directed to the higher level aspects of having a bottom layer of transistors (102) connected through interconnect layers 108/110 to another set of transistors 118 which are in turn connected to the memory devices 120.
Zhou teachings are such that one of ordinary skill in the art would understand that they could place any FeRAM device into 120 and the structure will function. 

Therefore, Zhou does not teach the specifics of the FeRAM such as:
a bottom electrode and a top electrode; and 
a layered structure, 
disposed between the bottom electrode and the top electrode and comprising at least one crystalline oxide layer and at least one ferroelectric layer stacked alternately.


Examiner note: Examiner could have rewritten claim 21 several time to meet the limitations of the dependent claims. Instead, Examiner has chosen to use different interpretations of Bessho. 
Interpretation 1
Bessho teaches at least in figure 4:
a bottom electrode (14) and a top electrode (19); and 
a layered structure (15-18), 
disposed between the bottom electrode (14) and the top electrode (19) and comprising at least one crystalline oxide layer (16 or 18) and at least one ferroelectric layer stacked (15 or17) alternately.
Interpretation 2
Bessho teaches at least in figure 4:
a bottom electrode (14) and a top electrode (18/19); and 
a layered structure (15-17), 
disposed between the bottom electrode (14) and the top electrode (18/19) and comprising at least one crystalline oxide layer (16) and at least one ferroelectric layer stacked (15 or 17) alternately.
Interpretation 3
Bessho teaches at least in figure 4:
a bottom electrode (14/15) and a top electrode (19); and 
a layered structure (16-18), 
disposed between the bottom electrode (14) and the top electrode (19) and comprising at least one crystalline oxide layer (16 or 18) and at least one ferroelectric layer stacked (17) alternately.
It would have been obvious to one of ordinary skill in the art to combine Bessho with Zhou because 1) as stated Zhou allows for the use of any FeRAM device into their design, and 2) one would use Bessho’s FeRAM because it provides an FeRAM which can operate stably with a high reliability, and has reduced write current and thus lower power consumption. 

	wherein the at least one ferroelectric layer (17) comprises hafnium oxide, hafnium zirconium oxide, hafnium lanthanum oxide, hafnium aluminum oxide, or hafnium silicon oxide (¶ 0108-0110, where 17 can comprise a combination of Co, Fe, Zr, Hf, and oxides (e.g. alloys) of these materials. Since they comprise oxides of these materials layer 17 can comprise CoFeHfO, CoFeZrO, or CoFeHfZrO, CoFeSiHfO, for example. Thus, the ferroelectric layer can comprise hafnium oxide, zirconium oxide, hafnium zirconium oxide, hafnium silicon oxide).

Regarding claim 22, Bessho teaches using Interpretation 1:
wherein the topmost layer of the layered structure (18) in contact with the top electrode (19) layer is an crystalline oxide layer (18 is a crystalline oxide layer; See claim 1).
Regarding claim 23, Bessho teaches using Interpretation 2:
wherein the topmost layer (17) of the layered structure (14-17) in contact with the top electrode layer (18/19) is a ferroelectric layer (17).
Regarding claim 24, Bessho teaches using Interpretation 3:
wherein the bottommost layer (16) of the layered structure (16-18) in contact with the bottom electrode layer (14/15)  is an crystalline oxide layer (16 is a crystalline oxide layer; See claim 1).
Regarding claim 25, Bessho teaches using Interpretation 1:
wherein the bottommost layer (15) of the layered structure (15-17) in contact with the bottom electrode layer (14) is a ferroelectric layer (15).
Regarding claim 26, Bessho teaches using Interpretation 1-3:
bottom electrode (14)  and the top electrode (19) is non-ferroelectric but electrically-conductive (14 can be Ta and 19 can be Ta or Pd).



Claims 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0273119 A1) (“Zhou”), in view of  Lin (CN 1327531 C) (“Lin”), in view of Bessho et al. (US 2012/0281462 A1) (“Bessho”), in view of May et al. (US 2019/0157210 A1) (“May”).
Regarding claim 27, 
Claim 1 teaches all the limitations of claim 27 except for the limitation:
wherein top surfaces of the two contacts are flushed with a top surface of the gate pattern.

May teaches at least in figure 3:
the top surfaces of the two contacts (top surface of 140s) are flushed with a top surface of the gate pattern (126).
It would have been obvious to one of ordinary skill in the art to have the top surface coplanar, or flush, because this would allow for one to easily add the next layer of metal. It is known to those of ordinary skill in the art that there will be a plurality of metal layers on top of the source, drain, and gate contacts in order to interconnect all of the transistors on a die. These plurality of metal layers are referred to as MX layers. Where Mx can be M1, M2, M3, etc. It is not uncommon to those of ordinary skill in the art to have at least five or six metal layers. In order to accurately and precisely stack, and interconnect, these metal layers one of ordinary skill in the art needs to have the underlying layers flush, or coplanar. This would prevent humps and dips in the plurality of MX layers.
Regarding claim 28, 
Claim 28 is rejected for the same reasons as claim 2 above.
Regarding claim 29, 
Claim 29 is rejected for the same reasons as claim 3 above.
Regarding claim 30, 
Claim 30 is rejected for the same reasons as claim 4 above.
Regarding claim 31, 
Claim 31 is rejected for the same reasons as claim 26 above.
Regarding claim 32, 
Claim 32 is rejected for the same reasons as claim 6 above.





Response to Arguments
Regarding claim 1, 
Applicant’s amendments, filed March 2, 2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou, in view of  Lin, in view of Bessho.
Regarding claim 21,
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach the ferroelectric layer can comprise HfOx, HfZrOx, HfLaOx, HfAlOx, or HfSiOx.
Examiner respectfully disagrees. As shown in the anaysliss of the claim above the prior art teaches the material of the ferroelectric layer can comprise HfOx, HfZrOx, or HfSiOx. This is because the ferroelectric layer does not need to consist of the claimed rather it just needs to comprise it. The materials taught in the prior art do so comprise the claimed material. Therefore, Applicant’s argument is unpersuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT WALL/            Primary Examiner, Art Unit 2822